Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00666-CV

                                   IN THE MATTER OF A.K.A.

                     From the 289th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012JUV01430
                          The Honorable Carmen Kelsey, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: June 11, 2014

AFFIRMED

           Appellant A.K.A. appeals the trial court’s order modifying his disposition and committing

him to the custody of the Texas Juvenile Justice Department. Concluding that the trial court did

not abuse its discretion by committing appellant to the TJJD, we affirm.

                                            BACKGROUND

           In 2012, the State alleged that appellant, when he was fifteen-years old, had engaged in

delinquent conduct—specifically, one count of aggravated sexual assault and one count of

indecency with a child. Appellant pled true to the allegation of indecency with a child, and the

State abandoned the other allegation. After considering the stipulated evidence, the trial court

found that appellant had engaged in delinquent conduct.
                                                                                                  04-13-00666-CV


        At the disposition hearing, 1 the trial court placed him on probation outside the home and

committed him to the custody of the Bexar County Juvenile Probation Department until his

eighteenth birthday. Condition 23 of appellant’s probation required him to cooperate fully and

obey all the rules of the residential placement facility where he was placed and to remain at such

facility until he completed a treatment program for sex offenders. Condition 27 of his probation

required him to comply with section 54.0405 of the Texas Family Code by attending and

completing sex offender treatment and counseling, submitting a DNA sample, submitting to

polygraph exams, and having his parents actively participate in his treatment sessions. See TEX.

FAM. CODE ANN. § 54.0405 (West 2014). Appellant was placed at the Judge Ricardo H. Garcia

Post-Adjudication Facility to participate in its rehabilitation program. Appellant was discharged

from the facility after seven months because he did not successfully complete the program.

        In August 2013, the State moved for the trial court to modify appellant’s disposition,

alleging that appellant had violated the terms of his probation and requesting the trial court to

commit him to the TJJD. Appellant pled true to two of the State’s allegations. The trial court held

a hearing, and after considering the stipulated evidence and arguments of counsel, it found that

appellant had violated the terms of his probation and modified his disposition to commit him to

the TJJD.

                                                  DISCUSSION

        On appeal, appellant argues that the trial court abused its discretion when it committed him

to the TJJD because the record indicates that a continuation of probation would have been a more

appropriate disposition.



1
 “‘Disposition’ is a euphemism for sentencing and is used to honor the non-criminal character” of juvenile justice
proceedings. In re K.T., 107 S.W.3d 65, 67 (Tex. App.—San Antonio 2003, no pet.) (en banc) (quoting In re C.S., 804
A.2d 307, 309 n.2 (D.C. App. 2002)) (internal alterations omitted).

                                                       -2-
                                                                                       04-13-00666-CV


       The trial court may modify its original disposition in a juvenile justice proceeding and

commit the juvenile to the TJJD if: (1) the juvenile was originally found to have committed a

felony; and (2) after a hearing to modify the disposition, the court finds that the juvenile violated

a reasonable and lawful court order. TEX. FAM. CODE ANN. 54.05(f) (West 2014); In re J.P., 136
S.W.3d 629, 633 (Tex. 2004). The trial court originally found that appellant had engaged in

delinquent conduct by committing indecency with a child—a felony offense. See TEX. PENAL

CODE ANN. § 21.11(d) (West 2011). Appellant’s subsequent plea of true to violations of the

conditions of his probation and his stipulation to the evidence supporting his plea are analogous to

a judicial confession that justified a finding that appellant had violated a reasonable and lawful

court order. See In re M.A.L., 995 S.W.2d 322, 324 (Tex. App.—Waco 1998, no pet.); In re N.I.N.,

No. 04-11-00464-CV, 2011 WL 6739579, at *2 (Tex. App.—San Antonio Dec. 21, 2011, no pet.)

(mem. op.). Thus, the trial court was authorized to modify appellant’s disposition and commit him

to the TJJD’s custody. See In re J.P., 136 S.W.3d at 633.

       The trial court’s decision to modify a juvenile’s disposition to commit them to the TJJD is

discretionary, and subject to review for abuse of that discretion. In re J.P., 136 S.W.3d at 633. The

trial court has broad discretion in determining a suitable disposition for a juvenile who has been

adjudicated to have engaged in delinquent conduct, particularly in a proceeding to modify a

disposition. In re E.D., 127 S.W.3d 860, 862–63 (Tex. App.—Austin 2004, no pet.). The trial court

abuses its discretion if it acts arbitrarily or unreasonably, or without reference to guiding rules and

principles. Id. at 863. Although most of the trial court’s decisions under the Family Code are

guided by consideration of the juvenile’s best interest, the best interests of juveniles who engage

in serious and repeated delinquent conduct are superseded to the extent they conflict with public

safety. In re J.P., 136 S.W.3d at 633; see TEX. FAM. CODE ANN. § 51.01 (West 2014).



                                                 -3-
                                                                                      04-13-00666-CV


       The record reflects that, although appellant successfully participated in many of the

detention facility’s rehabilitation programs, he failed to successfully complete his sex-offender

therapy, and he was discharged from the program and the facility for that failure. Appellant failed

three polygraph tests relating to his sex-offender-therapy sessions. After he failed his second

polygraph test, his probation officer met with him and told him that he needed to be truthful during

his sessions. The officer informed appellant that he would seek to revoke appellant’s probation if

he continued to lie because lying would prevent him from successfully completing sex-offender

therapy. Appellant then failed a third polygraph test and did not admit that he was lying until after

he was confronted with the results, at which point he admitted that he had been repeatedly lying

throughout therapy. For instance, appellant admitted that he lied about not having intercourse with

his victim. Appellant would also lie to his therapist about what questions he was asked in the

polygraph tests and what answers he gave the polygraph examiner. For instance, after the third

polygraph test, he told his therapist that he had lied to the polygraph examiner by denying that he

continued to have sexual fantasies about his victim. However, when the therapist reviewed the

polygraph results, they showed that appellant had actually admitted to the examiner that he

continued to have sexual fantasies about the victim. Due to appellant’s constant lies, his therapist

concluded that appellant “was a counseling failure.” His caseworker recommended that appellant

be committed to the TJJD because it has “an excellent sex offender treatment program.” His

therapist and probation officer also recommended committing appellant to the TJJD.

       At the modification hearing, the trial court found that appellant’s commitment to the TJJD

was appropriate because appellant’s delinquent conduct was of a serious nature, appellant had

violated the terms of his probation, and the appellant had failed his treatment program.

       On appeal, appellant argues that the trial court should have placed him back on probation

because he had a generally successful stay at the detention facility. He further argues that he should
                                                 -4-
                                                                                      04-13-00666-CV


have been sent to the Pegasus School, a residential treatment facility offering a program

specifically aimed at rehabilitating adolescent sex offenders. He argues that this disposition would

be far less restrictive than commitment to the TJJD and would appear to promote the same result.

He points out that the facility where he had been placed did not have a special unit designated for

sex offenders. Appellant argues that because the trial court declined to place him in a less

restrictive environment that would meet his needs and protect the public equally as well as

commitment to the TJJD, the trial court abused its discretion.

       “The Texas Family Code permits a trial court to decline third and fourth chances to a

juvenile who has abused a second chance.” In re J.R.C., 236 S.W.3d 870, 875 (Tex. App.—

Texarkana 2007, no pet.) (citing In re J.P., 136 S.W.3d at 633). The trial court did not need to

“exhaust all possible alternatives” before committing appellant to the TJJD on a motion to modify

appellant’s disposition. See id. (citing In re M.A., 198 S.W.3d 388, 391 (Tex. App.—Texarkana

2006, no pet.)); In re N.I.N., 2011 WL 6739579, at *3. Although appellant suggested commitment

to the Pegasus School as an alternative to commitment to the TJJD, there is nothing shown by this

record that would require the trial court commit appellant to the Pegasus School rather than the

TJJD. See In re J.R.C., 236 S.W.3d at 875.

       On the contrary, appellant’s failure to successfully participate in and complete sex-offender

therapy was not merely a trivial infraction of the terms of his probation. Cf. In re J.P., 136 S.W.3d

at 632 (suggesting that a trial court may abuse its discretion if it removes a juvenile from his home

and commits him to the TJJD for a trivial infraction of his probation). The requirement that

appellant complete sex-offender therapy was imposed in order to correct the actions and behaviors

that led to appellant’s adjudication for delinquent conduct. His failure to successfully complete

that therapy implicates public-safety concerns and supports the trial court’s determination that

public safety would be better served if appellant continued his rehabilitation while in the TJJD.
                                                -5-
                                                                                        04-13-00666-CV


Thus, the record justifies the trial court’s exercise of its discretion to commit appellant to the TJJD,

and appellant has failed to show that the trial court acted without reference to the relevant guiding

rules or principles in choosing to exercise that discretion.

                                            CONCLUSION

       We affirm the trial court’s order modifying appellant’s disposition.


                                                   Luz Elena D. Chapa, Justice




                                                  -6-